239 S.W.3d 134 (2007)
Mike MODZINSKI and Debbie Modzinski, Appellants,
v.
KLAUS AND ASSOCIATES, INC., et al, Respondents.
No. ED 89830.
Missouri Court of Appeals, Eastern District, Division One.
November 20, 2007.
James W. Schottel, St. Louis, MO, for Appellants, Mike Modzinski and Debbie Modzinski.
Andrew J. Scavotto, St. Louis, MO, for Respondents, Engineered Construction Systems, Inc., Scott Ruiz and Tony Ruiz.
Joan M. Swartz, St. Louis, MO, for Respondent, Klaus and Associates, Inc.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellants Mike and Debbie Modzinski appeal from the ruling of the Circuit Court of the County of St. Louis, the Honorable Emmett O'Brien presiding, after Judge O'Brien granted summary judgment in favor of Defendants Klaus and Associates, Inc. et al.
The Modzinskis bring three claims of error, arguing that the Circuit Court erred in grating summary judgment in favor of defendants because the defendants did not file a memorandum of law with the amended motion for summary *135 judgment in violation of Rule 74.04(c)(1), the plaintiffs presented a prima facie case against defendant ECS for successor liability, and the plaintiffs presented a prima facie case of piercing the corporate veil against defendants Troy Ruiz and Scott Ruiz.
We have thoroughly reviewed the record and the briefs of the parties and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The parties have been given a memorandum, for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.